Citation Nr: 1218763	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  04-20 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased apportionment of the Veteran's VA compensation benefits on behalf of his child, R., for the period from September 13, 2002, to December [redacted], 2005.


REPRESENTATION

Appellant represented by:	None
Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from February 1972 to February 1975. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2003 special apportionment decision from the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri, which denied the appellant's claim, on behalf of the Veteran's child R., for an increased rate of apportionment.  The appellant is the mother of the minor child. 

During the course of this appeal, the child R. turned 18 in December 2005.  Therefore, unless he is attending school, he is no longer a "child," and not entitled to any of the Veteran's compensation.  38 C.F.R. § 3.57.  Moreover, as he is no longer a minor, he may file a claim on his own behalf. 

This appeal ensues from a claim filed in September 2002, and there is still a period of over three years of potential entitlement that must be considered.  In order to preserve the appellant's standing, the issue is limited to entitlement to increased apportionment for the period from September 13, 2002, to December [redacted], 2005.

The Board remanded this matter for further development in May 2006 and again in February 2010.  The requested development has been accomplished insofar as possible and the matter is now ready for appellate review.  


FINDINGS OF FACT

1.  R, born in December 1987, is the child of the Veteran and appellant.  He attained 18 years of age on December [redacted], 2005. 

2.  In April 2002, the RO awarded apportionment of the Veteran's VA compensation to the appellant on behalf of R. in the amount of $55 per month, which was increased to $70 in August 2002.

3.  The appellant did not have primary legal custody of R. between the date of her claim on September 13, 2002, to July 31, 2003.  

4.  The Veteran was incarcerated during the time period from August [redacted], 2003 to January [redacted], 2004.  

5.  After his release from incarceration on January [redacted], 2004 until R.'s 18th birthday, the Veteran paid a total of $250 in child support, which did not reasonably discharge his responsibility for support of his child R., with whom he did not reside for this time period.   

6.  Between January 2004 and December 2005, the Veteran's income from his VA disability benefits exceeded his expenses, and the appellant's expenses exceeded her income. 


CONCLUSIONS OF LAW

1.  The criteria for increased apportionment of the Veteran's VA compensation benefit for his dependent child R. were not met for the period from September 13, 2002, to July 31, 2003.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.453, 3.503 (2011).

2.  The criteria for an apportionment of 20 percent of the Veteran's VA compensation benefit for his dependent child R. were met for the period from August [redacted], 2003 to January [redacted], 2004.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.453, 3.503 (2011).

3.  The criteria for an additional apportionment of $50 per month of the Veteran's VA compensation benefit for his dependent child R. were met for the period from January [redacted], 2004 to December [redacted], 2005.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.453, 3.503 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011). 

However, the Court has held that the VCAA does not apply to decisions regarding how benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves a determination as to how existing benefits are paid, such as between a Veteran and his dependent in the case at hand.  VA rules do, however, include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2011). 

A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102.  In this case, the applicable contested claims procedures were followed.  The RO provided both parties (the appellant and the Veteran) with notices and determinations related to the contested claim. 

In connection with the appellant's claim for increased apportionment, the RO sent a letter to the Veteran in December 2002 requesting information as to his assets, income, and expenses.  Rather than provide the requested information, the Veteran responded later that month that he was not working and the appellant had a live-in boyfriend.  In June 2003, the RO again asked the Veteran for information as to his assets, income, and expenses.  He did not respond.  In June 2006, the RO sent another letter to the Veteran requesting information as to his assets, income, and expenses.  The letter was returned as undeliverable.  Therefore, the case was remanded in February 2010 to again attempt to solicit this information from the Veteran.  The 2006 letter was forwarded to him in January 2012.  He did not respond.  

The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, in the absence of such information, the Board limits its review to the limited information as to the parties reported income and expenses.  VA has obtained financial information from the appellant.

All known and available records relevant to the issue on appeal have been obtained and associated with the claims files; and neither party has contended otherwise.  The Board therefore concludes that neither the appellant nor the Veteran is prejudiced by a decision on the claim at this time.

 In making this determination, the Board in no way wishes to diminish the Veteran's sacrifice to our Country.  He earned his award of VA benefits.  Nevertheless, the VA benefits adjudication system also recognizes the contribution and needs of spouses and children.  This apportionment award recognizes VA's obligation to support the Veteran's dependent children.  

Apportionment

The Veteran is in receipt of a 70 percent rating for schizophrenia, effective in December 1998.  He and the appellant were divorced in January 1999.  In August 1999, the appellant filed a claim for apportionment of the Veteran's compensation on behalf of the Veteran's children, and an apportionment was granted in the amount of $139 per month for three children.  After some interim adjustments, the apportionment was reduced to $55 per month, effective in April 2002, because there was only one remaining eligible child.  See 38 C.F.R. § 3.57.  

In April 2002, the appellant requested an increase in the apportioned amount, and an August 2002 special apportionment decision increased the apportionment for R. to $70 per month.  The appellant did not appeal that decision. 

In September 2002, the appellant filed a claim for an increased apportionment of the Veteran's compensation benefits on behalf of the child, which was denied in August 2003, and she appealed.  As noted above, the child turned 18 in December 2005, and, accordingly, the issue for consideration is whether an increased level of apportionment is warranted for the period from September 13, 2002, to December [redacted], 2005. 

The appellant contends, in essence, (1) that the Veteran is behind on child support payments, i.e., that he is not reasonably discharging his obligation to support the child; (2) that this failure caused hardship, and that hardship existed during the time she was off work from February 2002 to March 2003; and (3) that a higher apportionment is warranted for the period of the Veteran's incarceration.  

The law provides that all or any part of a veteran's compensation may be apportioned if the veteran's children are not residing with him and the veteran is not reasonably discharging his responsibility for their support.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.452.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  

In addition, without regard to any other provision regarding apportionment, where hardship is shown to exist, a Veteran's compensation may be specially apportioned to the Veteran's dependents as long as such apportionment would not cause undue hardship to other persons in interest including the veteran.  38 C.F.R. § 3.451.  The special apportionment was apparently designed to provide for an apportionment in situations where a Veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving additional support to "dependents." 

Finally, all or part of the compensation not paid to an incarcerated veteran may be apportioned to the veteran's dependents on the basis of individual need.  38 C.F.R. § 3.665(e). 

The 'benefit-of-the-doubt' rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).   

The appellant contends that the Veteran is behind on required child support payments, and the Veteran has not responded to this contention.  It is difficult to argue that he is reasonably discharging his responsibility for the child's support, if he is not even paying the child support he is legally required to pay, under the terms of the divorce.  By the terms of the January 1999 divorce decree, the Veteran was obligated to pay $662 per month for three minor children.  

In an August 1999 letter from the State Division of Child Support Enforcement (DCSE) to the Veteran, the Veteran was notified that he was required, by court order, to send his child support payments to the circuit court.  Records from the Missouri Department of Social Services reveal that as of September 2002, the Veteran was in arrears on child support for his 3 children totaling $12,674.98.  As of December [redacted], 2005, the Veteran was noted to be $28,807 in arrears, as it related to R.   

The fact that the Veteran is in arrears on child support is relevant in determining whether he is reasonably discharging his responsibility for their support.  However, it is not within VA's jurisdiction to enforce any child support order or to apportion the Veteran's disability compensation such that the appellant receives the full amount of child support awarded by the state.  

Also for consideration is the element of hardship, which must be considered independently of the preceding requirement.  In essence, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his or her dependents on the basis of the facts in the individual case as long as it does not cause undue hardship to the Veteran or other interested parties. 

In determining whether hardship exists, consideration will be given to such factors as the amount of VA benefits payable; other resources and income of the veteran and the dependents on whose behalf apportionment is claimed; and special needs of the veteran, his dependents, and the apportionment claimants.  38 C.F.R. § 3.451.  The Veteran is in receipt of a 70 percent rating for schizophrenia, and his monthly rate ranged from $1,053 to $1,163 during the course of the appeal.  Ordinarily, an apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, whereas an apportionment of less than 20 percent of the veteran's benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.  In this case, as both parties argue hardship, the arguments will be addressed separately. 

The appellant contends that hardship occurred during the period she was off work, from February 2002 to March 2003.  However, since benefits cannot be paid for the period prior to the date of claim, only the period from September 2002 is relevant here.  She also contends that hardship resulted from the Veteran's failure to pay the required child support. 

The Veteran responds that hardship did not exist, because the child was in the custody of the state, and the appellant had a live-in boyfriend who had a job.  The Board notes that when determining hardship, the regulation provides for consideration of factors such as the resources and income of the Veteran and his dependents on whose behalf apportionment is claimed.  The appellant is neither of these, but is expected to contribute to the child's support; to that extent, her income is relevant. 

However, an unrelated person living in the household is under no obligation to support the Veteran's child, and, therefore, cannot be considered a resource of the child.  In this regard, even if the veteran's child is legally adopted by someone else, the child can still be entitled to an apportionment in the amount of the additional compensation payable for the child.  38 C.F.R. § 3.458(d).  Thus, such person's income is not relevant to the question of hardship to the child. 

It is conceivable that there could be circumstances where such an individual might be expected to contribute to the child's support.  However, the Board views such a person's pitching in to help during a forced period of unemployment due to disability in a different light than a decision by an unmarried couple that they will live off one person's income.  The situation might be different if this individual openly and voluntarily assumed a parental role and obligation to support the child, such as to create a reasonable expectation of support in the child, but there is no evidence of that in this case.  Rather, the evidence indicates that at some point during this period, the child was involved in trouble sufficient to have him placed in the custody of the State Division of Family Services.  This does not argue that his needs were being met. 

The persons responsible for the child's support during this period were his mother (the appellant), and his father (the Veteran).  There is no evidence that a boyfriend intended to assume this obligation.  Under the circumstances of this case, the purported boyfriend's income is only relevant to the extent to which it is used to contribute to his share of the household expenses.  

In a December 2002 statement in support of claim, the appellant indicated that she received $70/month from VA.  She further reported that she had no property, stocks, bonds, real estate or a bank account.  She stated that her expenses were $320/mth for mobile home rent; $322/mth mobile lot payment; $130/mth electric bill; $33/mth for water; $10/mth for trash; $30/mth for cable; $75/mth for phone; $33/mth for insurance on mobile home; $150/mth for food; $50/mth for clothes; and $10/mth school expenses.  The appellant also noted that she had been off work for back surgery.  She indicated that the Veteran was supposed to pay $662/mth in child support and was in arrears $16,456 and that she was asking for an apportionment as he was incarcerated.  

The facts are further complicated in this case by different time periods during which the Veteran was incarcerated, as well as the issue of the custody of R.  The Board will deal with these issues below.  

As noted above, the appellant states that she was off work from February 2002 to March 2003, which caused her financial hardship.  However, the claim at issue here was received in September 2002, and the Board cannot retroactively look at any time period prior to receipt of claim. 


September 2002 to July 2003

In response to the appellant's request for increased apportionment, the Veteran stated that R. was "taken away" from the appellant by the state.  The appellant indicates that R. was put into the state school because of problems he was experiencing at his own school.  The appellant claims that R. only lived there during the week and came home on weekends, and that his expenses such as clothing and incidentals continued to be paid by her.  The appellant also states that she retained legal custody of R. during this time. 

The Board denies the appellant's request for increased apportionment from the date of her claim in September 2002 through July 2003.  The document that the appellant submitted from the proceedings was a page from a "predisposition investigation."  That document indicates that it was recommended that R. be placed in the "legal custody" of the State of Missouri and that "physical custody" of R. be given to a facility for residential treatment.  The court did not respond to VA's request for additional documents concerning the custody of R. Therefore, the final findings are not of record.  

However, there are other documents from the state that convince the Board legal custody of R. was not with the appellant during this time period.  The information on the Veteran's child support obligations clearly shows that his obligation was reduced to zero from July 2002 to July 2003 - the exact time period it is shown R. was at the residential treatment facility.  The only reason the appellant's child support payments would be reduced to zero would be if she did not have custody of the child.  

There is also a court order indicating that the children's home was "relieved of custody" of R. and "custody [was] returned to" the appellant as of July 31, 2003.  The wording of this order weighs heavily against the appellant's claim that she was never relieved of legal custody of R. 

Therefore, the court order plus the elimination of a child support obligation for the time period encompassing September 2002 to July 2003 convinces the Board that the appellant did not have custody of R, and the preponderance of the evidence is against an increased apportionment.  Even if she had visitation rights with R. on some weekends, as she states, the $70 per month apportionment already granted by the RO seems sufficient to meet his needs for food, etc., during those times.

August 2003 to January 2004

During this time period, the Veteran was incarcerated.  The child support information shows his obligation of $662 per month resumed in August 2003 (when R. was returned to the appellant's custody).  The information from the state shows he paid zero child support during this time period that he was incarcerated, so it is clear he was not reasonably discharging his responsibilities to help support R.  

The Veteran's period of incarceration following his conviction began in April 2003, so his VA disability benefits were reduced beginning in June 2003.  

In a July 2006 statement in support of claim, the appellant reported the following expenses for the time period from April 2003 through December 2005.  House payment $652/mth; electric $200/mth; food $600/mth; school supplies $12.50/mth; clothes $25/mth; insurance $45/mth; water $41/mth; medical expenses for R. $111/mth; school lunches $42/mth; gas to take R to activities $16/mth; haircuts $7/mth; school activities $7/mth; and phone bill $100/mth.  She further reported that she had monthly income of $1500 per month from 2003 to 2005.  

Therefore, her expenses exceeded her income by approximately $350/month, which is reduced to approximately $280/month in light of the previous grant of $70/month apportionment. 

As the Veteran was incarcerated, it is clear he would have faced no financial hardship as a result of an increase in apportionment.  Therefore, in light of the fact that he provided no child support for R. during this time and the fact that the appellant's expenses exceeded her income, the Board finds an increase in apportionment was warranted from August 2003 to January 2004.  The Board notes that during the time he was incarcerated, the child R. was his only dependent. 

Rather than assigning a fixed dollar amount for the apportionment, the Board has instead considered the provisions of 38 C.F.R. § 3.451.  Those provisions provide for the assignment of a percentage of the total VA benefit award, and state that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him while apportionment of less than 20 percent of his benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  Here, the apportionment of $70 out of his approximately $1,000 to $1,100 monthly VA benefit award for the time period in question constituted less than 10 percent of the total award.  Given the financial hardship that the appellant was under and given than the apportionment would not result in undue hardship to the Veteran or the Veteran's current dependents, the Board finds that an apportionment of 20 percent of the VA benefit award is warranted for the support of R. for the period from August 2003 to January 2004.   See 38 C.F.R. § 3.503. 

Accordingly, to this extent, the benefit sought on appeal is granted.


January 2004 to December 2005

As discussed above, the Veteran failed to provide any financial information in connection with the appellant's request for increased apportionment.  There is a statement from him after he was released from incarceration indicating that he was not working.  A February 2004 statement indicates he was living with friends. 

In October 2004, the Veteran had a child (E.) with another woman.  That woman applied for apportionment benefits.  In connection with that claim, the RO asked the Veteran for information as to his assets, income, and expenses.  He replied in June 2005 with the information, along with his statement that he supported apportionment to E.  He indicated that his only income was his VA disability compensation of approximately $1047 per month (this is after the apportionment already granted to R.).  He listed his expenses as rent $645/mth, gas $45/mth, electric $40/mth, phone $35/mth, and water $30/mth.  Therefore, his income exceeded his expenses by approximately $250/mth.  

The Board concludes the Veteran was not reasonably discharging his obligations during this time period.  The child support information shows the only child support he paid in 2004 was in the amount of $250 in July 2004, and he paid nothing in 2005.  The information as to income and expenses provided by the appellant in 2006 is described above.  

Therefore, during this time period, the Veteran's income exceeded his expenses, while the appellant's did not.  However, out of the approximately $250/mth in excess income available to the Veteran, the RO did grant an apportionment to E.  

VA's General Counsel has stated that the purpose of apportionment is to effectuate the responsibility of a VA beneficiary to support the beneficiary's dependent. VAOPGCPREC 74-90 (July 18, 1990)(citing Stone v. Stone, 67 S.W.2d 189 (Ark.1934).  The appellant demonstrated a need for support based on her limited means.  As such, the Board must consider whether the amount apportioned would result in "undue hardship" to the Veteran.  The pertinent regulation does not define what constitutes "undue hardship." 

Balancing the financial hardships shown between the Veteran and the appellant, the Board concludes at least some increase in apportionment for R. was warranted.  Balancing of the hardships does not mean the Veteran must forego all the excess disability compensation.  An additional apportionment of $50 per month for R. during this time period would still leave him with some excess income, even after consideration of the apportionment the RO granted to E.  Accordingly, the Board finds that an increased apportionment of $50/mth (for a total of $125/mth) is warranted for the support of R. for the period from January 2004 to December 2005, which is when R. reached 18 years of age.  

Accordingly, to this extent, the benefit sought on appeal is granted.














[Continued on Next Page]
ORDER

The claim for increased apportionment of the Veteran's VA compensation benefit for his dependent child R. is denied for the period from September 13, 2002, to July 31, 2003.  

The criteria for an apportionment of 20 percent of the Veteran's VA compensation benefit for his dependent child R. were met for the period from August 1, 2003 to January [redacted], 2004, subject to the laws and regulations governing payment.

The criteria for an increased apportionment of $50 per month (for a total of $125 per month) of the Veteran's VA compensation benefit for his dependent child R. were met for the period from January [redacted], 2004 to December [redacted], 2005.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


